[Cite as Johnson v. Johnson, 194 Ohio App.3d 664, 2011-Ohio-3001.]


                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                              ALLEN COUNTY


JOHNSON,                                                         CASE NO. 1-10-72
        APPELLEE,
v.
JOHNSON,                                                             OPINION
        APPELLANT.



                  Appeal from Allen County Common Pleas Court
                            Domestic Relations Division
                           Trial Court No. DR 2006 0066

                      Judgment Vacated and Cause Remanded

                            Date of Decision: June 20, 2011




APPEARANCES:

        Jennifer Easterday, for appellee.


        William H. White, for appellant.




SHAW, Judge.

        {¶1} Appellant, Queen Johnson, now known as McFadden (“Queen”),

appeals the September 24, 2010 judgment of the Allen County Court of Common
Case No. 1-10-72




Pleas, Domestic Relations Division, finding her in contempt of its May 26, 2006

court order and sentencing her to serve 30 days in jail as a contempt sanction.

       {¶2} This action arises out of the enforcement of a judgment entry of

divorce. On May 26, 2006, Queen and appellee, Randolph Johnson (“Randolph”),

ended their marriage in divorce. The trial court subsequently entered a judgment

ordering the division of the parties’ marital property, which included the

disposition of a certain parcel of real property located in Lima, Ohio.

       {¶3} On July 1, 2010, Randolph filed a motion for citation in contempt

alleging that the May 26, 2006 judgment entry of divorce ordered Queen to pay

him $10,000 for his interest in the premises located at 616 S. Atlantic Avenue and

that she had failed to make the payment to him. Randolph’s motion also stated

that because Queen had not paid him the $10,000, the parties had reached a

subsequent agreement that Randolph could live on the premises while the house

was up for sale. Randolph alleged that once the premises sold, he was entitled to

50 percent of the sale price pursuant to the parties’ ancillary agreement.

Notwithstanding this agreement, Randolph moved for the trial court to find Queen

in contempt for the nonpayment of the $10,000.

       {¶4} On September 16, 2010, the trial court conducted a hearing on

Randolph’s motion for contempt. At issue between the parties was whether the


                                         -2-
Case No. 1-10-72




language in the judgment entry of divorce required Queen to pay Randolph

$10,000 for his interest in the real estate by August 11, 2006.               Randolph

maintained that Queen was in contempt of the court’s order because of her failure

to make the payment.         For her part, Queen argued that the language in the

judgment entry of divorce created an option for her to purchase Randolph’s

interest in the premises by the stated date. Therefore, Queen maintained that

declining to exercise the option to purchase the real estate was not a contemptible

action.

          {¶5} In order to resolve this issue, the trial court had the operative portion

of the transcript from the parties’ May 11, 2006 divorce proceeding transcribed to

ascertain the parties’ original intention with respect to the disposition of the real

property in question. After reviewing the transcript, the trial court reached the

following conclusion:

                 It is this Court’s determination that the agreement of these
          parties was unmistakable and [Queen] had the responsibility to pay
          $10,000.00 and upon the payment of $10,000.00 she was to receive a
          Quit Claim Deed regarding the property, which would place all of
          the property solely in her name and Randolph Johnson would forfeit
          any interest he had in the property by the completion of the Quit
          Claim Deed.

          {¶6} Based on this conclusion, the trial court found Queen to be in

contempt of its May 26, 2006 judgment entry of divorce and sentenced her to


                                           -3-
Case No. 1-10-72




serve 30 days in jail if she did not purge herself of the contempt by paying the

$10,000 to Randolph by January 2, 2011.

       {¶7} Queen filed this appeal, asserting the following assignments of error.

                        ASSIGNMENT OF ERROR NO. I

            The trial court committed error in the interpretation of the
       judgment entry.

                       ASSIGNMENT OF ERROR NO. II

             The trial court failed to consider the parties entering into a
       subsequent agreement and the action of the apellee [sic].

       {¶8} In her first assignment of error, Queen argues that the trial court erred

in interpreting the disposition of the Atlantic Avenue property in the May 26, 2006

judgment entry of divorce as an order for her to pay Randolph $10,000 by August

11, 2006, for his interest in the premises. Queen maintains that the trial court’s

disposition simply granted her an option to purchase the real estate rather than a

mandate to pay Randolph $10,000.

       {¶9} Initially, we note that a trial court’s finding of contempt is reviewed

under an abuse-of-discretion standard. State ex rel. Ventrone v. Birkel (1981), 65

Ohio St.2d 10, 417 N.E.2d 1249. An abuse of discretion is more than an error of

judgment; rather, it implies that the trial court’s attitude is unreasonable, arbitrary,




                                          -4-
Case No. 1-10-72




or unconscionable. Blakemore v. Blakemore (1983), 5 Ohio St.3d 217, 219, 450

N.E.2d 1140.

       {¶10} The transcript from the parties’ final divorce hearing on May 11,

2006, demonstrated that the parties had verbally agreed to the following

disposition of the real property at issue:

              With regard to the parties’ real estate located at 616 South
       Atlantic [Avenue] in Lima, Ohio, [Queen] shall pay [Randolph] * *
       * the amount of ten thousand dollars for his interest in the real estate,
       and that payment shall be made in full by August 11, 2006, and
       [Randolph] shall sign a Quit Claim Deed of his interest over to her
       once that amount is paid. As Mr. Johnson is still residing in that
       location, he has agreed that he will vacate the premises by July 11,
       2006, or upon full payment, whichever comes later.

       {¶11} Upon reviewing the transcript from the May 11, 2006 divorce

proceedings, it is apparent that the trial court and the parties intended for this

agreement regarding the disposition of the Atlantic Avenue property to be

incorporated into the judgment entry of divorce. Unfortunately, rather than simply

restating the agreement as explained at the hearing or using the typical phrasing to

establish a mandatory order, the judgment entry of divorce stated the following:

       It is further ORDERED that the premises at 616 S. Atlantic Street,
       Lima, Ohio and being further described as follows—

       Situated in the City of Lima, County of Allen and State of
       Ohio:



                                             -5-
Case No. 1-10-72




       Seventy-nine (79) feet and Two (2) inches off of the North
       end of Inlot Number Thirty-one Hundred Seventy (3170) in
       Martin’s Addition to the City of Lima, Ohio.

       Also known as: 616 Atlantic Ave., Lima 45804. Subject to
       easements and restrictions, if any of record or in use on said
       premises.

       Parcel No.: 36-3612-08-015.000

       be and the same hereby is the property of Defendant Queen Johnson
       a/k/a Queen Armstead upon her payment to Plaintiff of the sum of
       $10,000.00 with said payment to be made on or before August 11,
       2006.

       {¶12} Nevertheless, despite the apparent inconsistency between the

agreement as stated on the record at the divorce proceeding and the agreement as

written in the judgment entry of divorce, both parties and the trial court signed the

order approving the contents of the judgment.

       {¶13} The language contained in the judgment entry of divorce fails to

adequately create a complete and enforceable disposition of the real property at

issue. In reading the written disposition of the real property in isolation from the

oral testimony from the hearing, we believe that the language does not clearly state

that Queen is ordered to purchase Randolph’s interest in the residence for $10,000

by the stated date. Furthermore, the language also fails to establish an option for

Queen to purchase the property, because it does not specify who owns the real

estate in the event that the option is not exercised. Therefore, we conclude that the

                                         -6-
Case No. 1-10-72




language contained in the judgment entry of divorce failed to create an enforceable

disposition of the real property and, therefore, does not comply with Civ.R. 75(F),

which requires a judgment of divorce to issue a complete division of the parties’

property.1

        {¶14} Moreover, with regard to the trial court’s finding of contempt, which

is the subject of this appeal, we note that a person guilty of disobedience or

resistance to a lawful writ, process, order, rule, judgment, or command of a court

or officer may be found in contempt by the issuing court and punished

accordingly. See R.C. 2705.02(A). However, a court order must clearly establish

the obligations of the party it seeks to govern so that the party is apprised of his or

her duties under the order and the possibility that he or she may face consequences

imposed by the court for noncompliance with the court order.

        {¶15} In this instance, the language purportedly disposing of the real

property is so vague that it does not adequately notify Queen that she is ordered by

the trial court to pay Randolph $10,000 in order to be apprised that her failure to

comply with this directive renders her subject to contempt sanctions.                                The

ambiguity of this language is further evidenced by the fact that both parties and the

1
  We note that because the judgment entry of divorce fails to make an enforceable disposition of all the
parties’ martial property, it does not constitute a final order. However, the original order not being the
order on appeal, this court must proceed to address the trial court’s judgment of contempt, which is the
subject of this appeal.

                                                   -7-
Case No. 1-10-72




trial court could not clearly construe the disposition of the real property without

reviewing the transcript from the parties’ original divorce proceeding.

       {¶16} Rather, it was only upon reviewing the record from the May 11, 2006

divorce hearing that the trial court was then able to ascertain the intention of the

parties regarding the disposition of the real estate. However, it is well established

that a trial court speaks only through its journal entries and not by oral

pronouncement. State v. King (1994), 70 Ohio St.3d 158, 162, 637 N.E.2d 903;

Glick v. Glick (1999), 133 Ohio App.3d 821, 831, 729 N.E.2d 1244; In re

Adoption of Klonowski (1993), 87 Ohio App.3d 352, 357, 622 N.E.2d 376.

Therefore, an oral pronouncement is not recognized as an action of a court unless

it is entered upon the journal. Boyle v. Pub. Adjustment & Constr. Co. (1950), 87

Ohio App. 264, 268, 93 N.E.2d 795. The general purpose of this rule is to have a

document in the court’s journal that clearly establishes the parties’ rights and

responsibilities to which the parties and the trial court can then refer in the future

at any time rather than having to depend on the memories of the parties involved,

which are undoubtedly less reliable.

       {¶17} Furthermore, the language contained in the judgment entry of

divorce created only a potential disposition of the real estate up through the stated




                                         -8-
Case No. 1-10-72




date, August 11, 2006. There is no provision in the judgment entry of divorce

pertaining to the parties’ ownership interests of the property after this date.

       {¶18} Accordingly, because we find that the May 26, 2006 judgment entry

of divorce did not adequately create an enforceable disposition of the real estate

and also failed to clearly impose a duty on Queen to pay Randolph $10,000 for his

interest in the property, we must conclude that the trial court abused its discretion

in finding Queen in contempt of that court order.

       {¶19} Queen’s assignment of error is, therefore, sustained, and we vacate

the trial court’s finding of contempt for the reasons stated above and remand for

further proceedings consistent with this opinion.           Furthermore, given our

determination on her first assignment of error, Queen’s second assignment of error

is hereby rendered moot and is accordingly overruled.

                                                                    Judgment vacated

                                                                 and cause remanded.

       PRESTON and WILLAMOWSKI, JJ., concur.




                                          -9-